Citation Nr: 1620852	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-06 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, mood disorder, and anxiety with sleep disorder.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran & S.P.


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1979 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

A July 2010 decision denied entitlement to service connection for PTSD, as well as claims for service connection for a neck injury and to reopen a claim for entitlement to service connection for a head injury.  In August 2010, the Veteran submitted a statement that may have been response to the rating decision, but did not clearly express disagreement with the decision on any specific issues.  See August 2010 VA Form 21-4138 ("I say that I understand any of your decisions against me because that would be a lie.")  The Veteran is advised that he should clarify whether he wanted his August 2010 statement to be a notice of disagreement with any specific decision reached in the July 2010 decision.

The RO is advised of its duties under 38 C.F.R. § 19.26(b) (2015) to clarify what issues the Veteran wanted to appeal, if any.  The Veteran did not specifically respond.

A March 2011 rating decision again denied entitlement to service connection for PTSD.  The Veteran filed a Notice of Disagreement (NOD) in March 2012, although the NOD was more than one year after the July 2010 rating decision, that decision did not become final because the Veteran submitted new and material evidence during the appeal period after the 2010 decision.  38 C.F.R. § 3.156(b) (2015).  This came in the form of a stressor statement submitted in August 2010.

The issue on appeal entails all psychiatric diagnoses and not just PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified before the undersigned at a November 2015 videoconference Board hearing.  A transcript has been associated with the file.  Also at his hearing, the Veteran was accompanied by a representative from The American Legion.  A valid VA Form 21-22 was received by the Board in July 1997 which designated The American Legion as the Veteran's representative of record.  The Board notes that the July 2010 rating decision Codesheet contains a handwritten annotation noting that the "enclosed 21-22 is not considered a valid POA for American Legion because it was never acknowledged by the VARO, per American Legion."  However, there is no indication that the Veteran has formally revoked power of attorney from The American Legion at any time prior to, or subsequent to the November 2015 hearing.  In light of the Veteran's continued interaction with The American Legion during the hearing, as well as the lack of formal revocation of power of attorney from The American Legion, the Board accordingly finds that The American Legion remains the Veteran's representative in this appeal, despite the July 2010 Codesheet annotation.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or medical opinion where deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2015).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Veteran contends that he developed PTSD as a result of being injured in an explosion during basic training when his partner dropped a live grenade.  He testified that he was transported to a nearby medical facility where he experienced intermittent unconsciousness and was discharged after two weeks with a light duty profile.  See November 2015 Board Hearing transcript.  He also testified that he had experienced disturbed sleep since that injury.  

Post-service VA treatment records show multiple psychiatric diagnoses, including depression, anxiety with sleep disorder, and mood disorder with the Veteran reporting that symptoms began with the grenade explosion in service.  His reported in-service stressor, ongoing symptoms, and current diagnoses indicate a possible relationship to service and meet the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  An examination is needed to clarify whether any current psychiatric disability is related to service.  

The most recent VAMC treatment records associated with the file are from October 2013 and do not reflect the treatment from the Veteran's current primary care physician and as reported by the Veteran at the hearing.  Also, the record reflects that the Veteran was in receipt of Social Security Administration (SSA) disability benefits due in part to "organic mood disorder and depression."  See August 1991 SSA decision.  Although an SSA appeals decision is of record, other SSA records have not been obtained.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file updated VA mental health treatment records, to include all mental health treatment records from the Danville, Marion, Evansville, and Jefferson Barracks VAMC facilities from 1986 to the present which have not been previously associated with the claims file.

2.  The AOJ should obtain the Veteran's records from the Social Security Administration, including a copy of any decision awarding disability benefits and a copy of the clinical records associated with the Veteran's application that supported the award of such benefits.

3.  After the above development is completed, schedule the Veteran for a VA examination to assess whether any current psychiatric disability is related to service.  A current psychiatric disability is one shown at any time since 2009, even if not shown on the current examination.

If any psychiatric disability diagnosed since 2009 is not found on the current examination, the examiner should opine whether the prior diagnosis was made in error or the diagnosed condition is now in remission.

The examiner should review the claims file.  Any needed testing should be conducted.

The examiner should provide an opinion as to whether the Veteran's reports, if accepted, would be sufficient to establish a link between a current psychiatric disability and service.  If so, the examiner should state whether there are medical reasons to reject that Veteran's reports.  The absence of medical or treatment records is not a sufficient reason, by itself to reject the Veteran's reports, unless the existence of these records would be medically expected.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's current psychiatric disabilities are the result of a disease or injury in active military service.

The examiner should provide reasons for all opinions.  If an opinion cannot provide an opinion without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence or information that, if obtained, would permit the opinion to be provided.

4. If the claim is denied, issue a supplemental statement of the case.  Then return the claims folder to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark. D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

